DAWKINS, District Judge.
This is a suit upon a claim of war risk insurance. In paragraph 7 of the petition plaintiff alleges that “On-, 19 — ,” he made application to the Veterans’ Bureau for the payment of insurance, which was refused, but he does not recite as to when the disagreement arose. Defendant has asked for oyer of the communications by which the application was made and the claim denied.
 These documents are not the foundation of petitioner’s claim within the meaning of the state Code of Practice, and hence oyer is not the proper remedy. However, sufficient is disclosed by the pleadings to justify the court in requiring the plaintiff to set out specifically the date of the application as well as that of the disagreement with the Bureau. This is necessary to show whether or not the claim has been barred by limitations.
It is therefore ordered that the petitioner amend his pleading to show these dates, and, if this be not done within fifteen days from notice of this order, the suit will be dismissed.